The findings of the referee contain items of evidence rather than conclusions of fact. The matters so found led, however, to a very satisfactory conclusion that the purchase by the defendant was not in good faith. The buying *Page 604 
of such a species of property from a lad sixteen years old, for one third of its market value, could not well have been bonafide. The same remark may be made respecting the attempt to disguise the transaction as one in which the defendant's clerk was the purchaser instead of himself. The general report of the referee in favor of the plaintiff, shows the view which he took of these two features of the case. It establishes the position that he held the purchase to have been made by the defendant himself, and that it was made under circumstances of so much suspicion that the defendant was put on inquiry, and was chargeable with notice that the possession of the paper by the lad was not that of an owner. The manœuvre by which the clerk was brought forward as the nominal purchaser, alone, indicates a conciousness on the part of the defendant that the purchase was not a safe or proper transaction.
These remarks assume that a bona fide purchase of the scrip would have divested the plaintiffs of their property in it. But I do not concede that it had such a negotiable quality as to be transferable by delivery, like a promissory note. What I have attempted to show is that even upon the assumption of its full negotiability, the defendant could not avail himself of a purchase made under the circumstances disclosed in the case.
If the scrip was not negotiable, and so was capable of being followed by the owner, it was not capable of being converted, and a conversion was established by showing that it had passed out of the defendant's hands by sale at the broker's board.
I am for affirming the judgment, and for allowing ten per cent damages for the delay caused by this appeal.